

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


ADMINISTRATIVE SERVICES AGREEMENT
 
This Administrative Services Agreement ("Agreement") is made effective as of
11:59 p.m. Eastern Standard Time, on the 31st day of December, 2009 ("Effective
Date") by and between Sun Life Assurance Company of Canada (U.S.) (“Sun Life
(U.S.)”), a Delaware life insurance company, and Sun Life Financial (U.S.)
Services Company, Inc. (“Sun Life Services”), a Delaware corporation.
WHEREAS, Sun Life (U.S.) operates an insurance business and also provides
general, administrative, and insurance services to its affiliates pursuant to
various services agreements; and
WHEREAS, Sun Life Services has equipment and professional staffing for
actuarial, financial, legal, administrative, and other operational support
functions related to the maintenance and operation of insurance companies and
business enterprises, such as Sun Life (U.S.) and its affiliates; and
WHEREAS, Sun Life (U.S.) desires Sun Life Services to provide certain human
resources services to Sun Life (U.S.) (collectively, the "services") in
connection with Sun Life (U.S.)’s insurance business and with the services Sun
Life (U.S.) has contracted to perform for its affiliates; and
WHEREAS, Sun Life (U.S.) and Sun Life Services contemplate that such an
agreement for services will achieve certain operating economies and provide
economic and other benefits to each of them; and
WHEREAS, Sun Life (U.S.) and Sun Life Services wish to assure that all charges
for services and the use of equipment incurred hereunder are reasonable and are
based on actual costs arrived at in a fair and equitable manner, and that
estimated costs, whenever used, are adjusted periodically to bring them into
alignment with actual costs;
NOW, THEREFORE, in consideration of the premises and of the mutual promises set
forth herein, and intending to be legally bound hereby, Sun Life (U.S.) and Sun
Life Services agree as follows:
1. PERFORMANCE OF SERVICES AND USE OF FACILITIES.  Subject to the terms,
conditions, and limitations of this Agreement, Sun Life Services agrees to the
extent requested by Sun Life (U.S.) to perform diligently and in a professional
manner such services as set forth in this Agreement as Sun Life (U.S.)
determines to be reasonably necessary in the conduct of its operations.   In
addition, Sun Life Services agrees at all times to maintain sufficient trained
personnel of the kind necessary to perform under this Agreement.
(a) CAPACITY OF PERSONNEL AND STATUS OF FACILITIES.  Whenever Sun Life Services
utilizes its personnel to perform services for Sun Life (U.S.) pursuant to this
Agreement, such personnel shall at all times remain employees of Sun Life
Services subject solely to its direction and control, and Sun Life Services
shall alone retain full liability to such employees for their welfare, salaries,
fringe benefits, legally required employer contributions, and tax obligations.
(b) EXERCISE OF JUDGMENT IN RENDERING SERVICES.  In providing any services
hereunder which require the exercise of judgment by Sun Life Services, Sun Life
Services shall perform any such service in accordance with any standards and
guidelines that Sun Life (U.S.) develops and communicates to Sun Life
Services.  In performing any services hereunder, Sun Life Services shall at all
times act in a manner reasonably calculated to be in or not opposed to the best
interests of Sun Life (U.S.).

 
 

--------------------------------------------------------------------------------

 

(c)  CONTROL.  The performance of services by Sun Life Services for Sun Life
(U.S.) pursuant to this Agreement shall in no way impair the absolute control of
the business and operations of Sun Life Services or Sun Life (U.S.) by their
respective Boards of Directors.  Sun Life Services shall act hereunder so as to
assure the separate operating identity of Sun Life (U.S.).
2. SERVICES.  The performance of Sun Life Services under this Agreement with
respect to the business and operation of Sun Life (U.S.) shall at all times be
subject to the direction and control of the Board of Directors of Sun Life
(U.S.).
Subject to the foregoing and to the terms, conditions, and limitations of this
Agreement, Sun Life Services shall provide to Sun Life (U.S.), at Sun Life
(U.S.)’s request, human resources services including, but not limited to, the
following:  recruiting and maintaining appropriately trained and qualified
personnel and equipment necessary for the performance of actuarial, financial,
legal, administrative, and other operational support functions related to the
maintenance and operation of insurance companies and business enterprises such
as Sun Life (U.S.) and its affiliates; payroll processing; employee benefit plan
design and administration; compensation design and administration; and employee
relations.
3. CHARGES AND PAYMENT.  Sun Life (U.S.) agrees to reimburse Sun Life Services
for the cost of the services provided by Sun Life Services to Sun Life (U.S.)
pursuant to this Agreement.  The charge to Sun Life (U.S.) for such services
shall include all direct and directly allocable expenses, reasonably and
equitably determined to be attributable to Sun Life (U.S.) by Sun Life Services,
plus a reasonable charge for direct overhead, the amount of such charge for
overhead to be agreed upon by the parties from time to time.  The allocable
expenses and overhead charges shall include, without limitation:  salaries;
payroll taxes for
personnel performing services; expenses associated with offering employee
benefit plans to personnel performing services, including periodic benefit plan
contributions; license and registration fees; equipment and supplies; computer
charges; consulting; accounting and legal fees; travel expenses; and all other
charges, costs and expenses reasonably incurred in providing the services
contemplated hereunder.  The total fee shall consist of:  (a) the reimbursement
and charge for overhead, as described above (“Cost”), plus (b) only with respect
to those services that are not “covered services” as defined in IRS Revenue
Procedure 2007-13, a profit margin to be agreed upon by the parties from time to
time, not to exceed fifteen percent of Cost (the “Profit Margin”).  The Profit
Margin shall be based upon market conditions, including rates charged in similar
transactions between unrelated parties, in order to ensure an arm’s length
standard, and any changes to the Profit Margin shall be agreed upon by the
parties prior to services being rendered at the new Profit Margin.
On the Friday before each bi-weekly payroll date, Sun Life Services will present
a detailed written estimate of charges due hereunder for the prior two-week pay
period to Sun Life (U.S.), and any charges estimated for the prior two-week pay
period shall be paid by Sun Life (U.S.) no later than the Tuesday following
receipt of the written estimate.  Within fifteen (15) days after the end of each
month, Sun Life Services will present a detailed written statement (the “Monthly
True-Up Statement”) to Sun Life (U.S.) that reconciles any differences between
the bi-weekly estimates and actual expenses for that month.  Each Monthly
True-Up Statement shall include charges not included in any previous Monthly
True-Up Statement, and any balance payable or to be refunded as shown in the
Monthly True-Up Statement shall be paid or refunded within the later of thirty
(30) days following the end of the month to which the Monthly True-Up Statement
applies or fifteen (15) days following receipt of the Monthly True-Up Statement
by Sun Life (U.S.).
If Sun Life (U.S.) objects to the determination of charges in any Monthly
True-Up Statement, it shall so advise Sun Life Services within thirty (30) days
of receipt of notice of said determination.  Unless the parties can reconcile
any such objection, they shall agree to the selection of a firm of independent
certified public accountants which shall determine the charges properly
allocable to Sun Life (U.S.) and shall, within a reasonable time, submit such
determination, together with the basis therefore, in writing to Sun Life
Services and Sun Life (U.S.), whereupon such determination shall be
binding.  The expenses of such a determination by a firm of independent
certified public accountants shall be borne equally by Sun Life Services and Sun
Life (U.S.).
4. STANDARD OF CARE.  The parties shall use that degree of ordinary care and
reasonable diligence in the performance of services hereunder that an
experienced and qualified provider of similar services under a similar services
agreement would use acting in like circumstances and familiar with such matters
and in accordance with such additional standards as may be adopted by Sun Life
(U.S.) from time to time and communicated to Sun Life Services, including
industry standards and applicable laws and any contractual obligations or
limitations binding on Sun Life (U.S.) and made known to Sun Life
Services.  Furthermore, the parties agree to maintain backup systems and
contingency plans to assure that work stoppages, fires, riots, equipment,
utility or transmission failures, shortage or damage, acts of God, or other
similar occurrences do not jeopardize the integrity of the data maintained on
behalf of the other party.  Each party warrants it will maintain such systems in
conformity with corporate and prudent business standards.
5. ACCOUNTING RECORDS AND DOCUMENTS.  Sun Life Services shall be responsible for
maintaining full and accurate accounts and records of all services
rendered pursuant to this Agreement in accordance with applicable laws and
regulations, and such additional information as Sun Life (U.S.) may reasonably
request for purposes of its internal bookkeeping and accounting operations.  Sun
Life Services shall keep copies of such accounts and records available at its
principal offices for audit, inspection, and copying by Sun Life (U.S.) and
persons authorized by Sun Life (U.S.) or any governmental agency having
jurisdiction over Sun Life (U.S.) during all reasonable business hours.  Such
accounts and records shall be delivered upon a request for such accounts and
records by Sun Life (U.S.) or by any governmental agency having jurisdiction
over Sun Life (U.S.).
6. RECORDS AND AUDIT RIGHTS.  All books, records, and files established and
maintained by Sun Life Services by reason of its performance under this
Agreement which, absent this Agreement, would have been held by Sun Life (U.S.),
shall be:  (i) deemed the property of Sun Life (U.S.); (ii) maintained in
accordance with applicable laws and regulations; and (iii) subject to
examination at all times by Sun Life (U.S.) and persons authorized by Sun Life
(U.S.) or any governmental agency having jurisdiction over Sun Life (U.S.).
With respect to documents which would otherwise be held by Sun Life (U.S.) and
which may be created or obtained by Sun Life Services in performing under this
Agreement, Sun Life Services shall deliver such documents to Sun Life (U.S.)
within thirty (30) days of their receipt or creation by Sun Life Services except
where continued custody of such original documents is necessary to perform
hereunder.  Sun Life Services shall, at Sun Life Services’s expense, deliver to
Sun Life (U.S.) within forty-eight (48) hours any and all documents requested by
Sun Life (U.S.) or by any governmental agency having jurisdiction over Sun Life
(U.S.).
In addition to the foregoing, Sun Life (U.S.) may audit Sun Life Services, at
Sun Life (U.S.)’s sole expense and upon reasonable notice, to ensure that
security controls and operational management procedures are in place as required
by this Agreement, provided, however, that nothing herein will allow Sun Life
(U.S.) to review data pertaining to other customers of Sun Life Services.  Sun
Life Services will also make available to Sun Life (U.S.), upon written notice,
copies of any external audit reports produced for Sun Life Services with respect
to the services provided under this Agreement.  Sun Life Services acknowledges
that the Superintendent of Financial Institutions of Canada (the "Canadian
Superintendent") may find it necessary to have Sun Life (U.S.)’s material
outsourcing arrangements reviewed, examined, or caused to be
examined.  Accordingly, Sun Life Services undertakes and agrees as follows:
(a) The Canadian Superintendent may exercise the rights of Sun Life (U.S.)
relating to audit and inspection and monitoring procedures;
(b) The Canadian Superintendent may have access to and make copies of any
internal audit reports and associated working papers and recommendations
prepared for or by Sun Life Services in respect of services being performed for
Sun Life (U.S.), subject to the Canadian Superintendent agreeing to sign
appropriate confidentiality documentation in form and content satisfactory to
Sun Life Services; and
(c) Sun Life Services will use commercially reasonable best efforts to seek the
consent of its external auditor for the release to the Canadian Superintendent
of any findings in the external audit of Sun Life Services (and associated
working papers and recommendations) that address the services being performed
for Sun Life (U.S.), subject to the Canadian Superintendent agreeing to sign
appropriate confidentiality documentation in form and content satisfactory to
Sun Life Services.
7. RIGHT TO CONTRACT WITH THIRD PARTIES.  Nothing herein shall be deemed to
grant Sun Life Services an exclusive right to provide services to Sun Life
(U.S.), and Sun Life (U.S.) retains the right to contract with any third party,
affiliated or unaffiliated, for the performance of services or for the use of
facilities as are available to or have been requested by Sun Life (U.S.)
pursuant to this Agreement.
8. CONTACT PERSON(S).  Sun Life (U.S.) and Sun Life Services each shall appoint
one or more individuals who shall serve as contact persons for the purpose of
carrying out this Agreement.  Such contact persons shall be authorized to act on
behalf of their respective parties as to the matters pertaining to this
Agreement.  Effective upon execution of this Agreement, the initial contact
persons shall be those set forth in Appendix A.  Each of the parties shall
notify the others, in writing, as to any change, including any change for any
such designated contact person.
9. TERMINATION.  This Agreement shall remain in effect until terminated by
either Sun Life Services or Sun Life (U.S.) by giving ninety (90) days or more
advance written notice.  Upon termination, Sun Life Services shall promptly
deliver to Sun Life (U.S.) all books and records that are, or are deemed by this
Agreement to be, the property of Sun Life (U.S.).
Upon termination of this Agreement, any application software and all copies
thereof developed by Sun Life Services for Sun Life (U.S.)’s exclusive use shall
become, and that developed by Sun Life (U.S.) and provided to Sun Life Services
for Sun Life (U.S.)’s exclusive use shall remain, the property of Sun Life
(U.S.) in perpetuity.  To the extent allowed by applicable law, Sun Life (U.S.)
shall have the same rights as Sun Life Services in any other software or copies
thereof obtained by Sun Life Services under license from third party
vendors.  Sun Life (U.S.) may purchase other software or copies thereof from
third party vendors for its exclusive use on Sun Life Services’s equipment if
Sun Life (U.S.) so desires.  Sun Life Services agrees that any software or
copies thereof purchased by Sun Life (U.S.) and used by Sun Life Services in
connection with this Agreement shall remain the property of Sun Life (U.S.).
10. SETTLEMENT ON COMPLETE TERMINATION.  No later than thirty (30) days after
the effective date of termination of this Agreement, Sun Life Services shall
deliver to Sun Life (U.S.) a detailed written statement of all charges incurred
and not included in any previous statement to the effective date of
termination.  The amount owed or to be refunded hereunder shall be due and
payable within thirty (30) days of receipt of such statement.
11. ASSIGNMENT.  This Agreement and any rights pursuant hereto shall not be
assignable by either party hereto, except as set forth herein or by operation of
law.  Except as and to the extent specifically provided in this Agreement,
nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto, or their respective legal successors, any
rights, remedies, obligations, or liabilities, or to relieve any person other
than the parties hereto, or their respective legal successors, from any
obligations or liabilities that would otherwise be applicable.  The
representations, warranties, covenants, and agreements contained in this
Agreement shall be binding upon, extend to, and inure to the benefit of the
parties hereto, their, and each of their, successors and assigns respectively.
12. GOVERNING LAW.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed in that State without regard to
principles of conflict of laws.
13. ARBITRATION.  Except as set forth in Section 3, any unresolved dispute or
difference between the parties arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and the
Expedited Procedures thereof.  The award rendered by the Arbitrator shall be
final and binding upon the parties, and judgment upon the award rendered by the
Arbitrator may be entered in any Court having jurisdiction thereof.  The
arbitrators shall be persons unaffiliated with either Sun Life Services or Sun
Life (U.S.).
14. INDEMNIFICATION.  Sun Life (U.S.) and Sun Life Services agree to hold each
other harmless and to indemnify each other against any and all extra-contractual
liability and any related loss, damage, expense, costs, cause of action, demand,
penalty, fine, or claim (including cost of litigation or administrative
proceeding and counsel fees) arising out of or related to any of the services
provided hereunder to the extent the same are caused by the act or failure to
act of the indemnifying party.
15. NOTICE.  All notices, statements, or requests provided for hereunder shall
be deemed to have been duly given when delivered by hand to an officer of the
other party, or when deposited with the U.S. Postal Service, as first class
certified or registered mail, postage prepaid, overnight courier service, telex
or telecopier, addressed:
(a)  
If to Sun Life Services, to:



 
One Sun Life Executive Park

 
Wellesley Hills, MA  02481



(b)  
If to Sun Life (U.S.), to:



One Sun Life Executive Park
Wellesley Hills, MA  02481


or to such other persons or places as each party may from time to time designate
by written notice sent as aforesaid.
 
16. ENTIRE AGREEMENT.  This Agreement, together with such amendments as may from
time to time be executed in writing by the parties, constitutes the entire
agreement and understanding between the parties in respect of the transactions
contemplated hereby.
17. SECTION HEADINGS.  Section headings contained herein are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
18. COUNTERPARTS.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers duly authorized to do so, as of the Effective Date
first above written.


SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)




/s/ Michael K. Moran
/s/ Matthew S. MacMillen
Michael K. Moran
Matthew S. MacMillen
Vice President and Chief Accounting Officer
Vice President, U.S. Taxation









SUN LIFE FINANCIAL (U.S.) SERVICES COMPANY, INC.




/s/ Ronald H. Friesen
/s/ Douglas C. Miller
Ronald H. Friesen
Douglas C. Miller
Senior Vice President and
Vice President and Controller
Chief Financial Officer and Treasurer
 


 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
CONTACT PERSON(S) FOR SUN LIFE SERVICES:


Senior Vice President and Chief Financial Officer
One Sun Life Executive Park
Wellesley Hills, MA  02481


Telephone:                      (800) 786-5433




CONTACT PERSON(S) FOR SUN LIFE (U.S.):


Senior Vice President and Chief Financial Officer
One Sun Life Executive Park
Wellesley Hills, MA  02481


Telephone:                      (800) 786-5433



 
 

--------------------------------------------------------------------------------

 
